481 So. 2d 1315 (1986)
Herman Esry SAMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 84-2750.
District Court of Appeal of Florida, Second District.
January 31, 1986.
James Marion Moorman, Public Defender, and John T. Kilcrease, Jr., Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Gary O. Welch, Asst. Atty. Gen., Tampa, for appellee.
*1316 LEHAN, Judge.
Defendant appeals from his conviction and sentence for conspiracy to traffic in cannabis, trafficking in cannabis and carrying a concealed firearm during the commission of a felony.
We find no merit in defendant's first three contentions on appeal. See Priestly v. State, 450 So. 2d 289 (Fla. 4th DCA 1984); State v. Morales, 460 So. 2d 410 (Fla. 2d DCA 1984).
We agree with defendant's fourth contention that the three-year mandatory minimum portion of the sentence imposed under section 775.087(2), Florida Statutes (1983), upon defendant for his conviction for carrying a concealed weapon during the commission of a felony, was unauthorized. The defendant did not commit any of the crimes enumerated in that statute. We therefore strike that portion of the sentence.
Affirm in part, reverse in part.
CAMPBELL, A.C.J., and HALL, J., concur.